Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/30/2019.  It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 35 U.S.C. 119(b).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the position corresponding to a lateral side of the second face of the first planar support member of claims 1, 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the position corresponding to a lateral side of the second face of the second planar support member of claims 1, 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first chamfer and second chamfer of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 7, 17 recite ‘when the middle frame rotates, the elastic member pushes the middle frame to make the middle frame move outward, avoiding interference with the middle frame during folding the display panel’ without describing what interference is being avoided. The claims are unclear since one of ordinary skill in the art does not understand how the middle frame could interfere with itself or which other component is intended. 
Claims 8, 18 have a similar situation with claim 7.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20120243206 A1, hereinafter Wang) in view of Lin (US 20200103941 A1, hereinafter Lee)
1. Wang teaches a foldable display device, comprising a bottom frame (3), a middle frame (4) and a front frame (1) that are configured to make the display device be in a folding state (fig 4) and an expanding state (fig 8), the bottom frame configured to support the middle frame (fig 8), the front frame configured to cover the middle frame (fig 2), the display device comprising:

a display panel (5), 

wherein the middle frame (4, fig 8) comprises:

a first middle frame (left instance of 4), slidably connected to the bottom frame (3 including 32), comprising a first planar support member (left instance of 4) which is adhered to the first non-bending region (left part of 51) and overlaps with the bending region (middle of 51) at a side of the bending region (left instance of 4 overlaps with middle and left of 51); and

a second middle frame (right instance of 4), 
the bottom frame and a second face of the first planar support member located at a same side (fig 8), the display panel and a first face of the second planar support member located at a same side (top of right instance of 4 is touching 51, fig 8), the bottom frame and a second face of the second planar support member located as a same side (bottom of 4 touches 32, fig 8),

wherein a first end of the first planar support member is located away from the bending region (left end of 4 is located away from the middle), a second end of the first planar support member is closer to the second planar support member than the first end of the first planar support member (the right end of the left instance of 4 is closer to the middle), a first end of the second planar support member is located away from the bending region (the right end of 4 is located away from the middle), a second end of the second planar support member is closer to the first planar support member than the first end of the second planar support member 


However Wang fails to specifically teach that the display is disposed between the middle frame and the front frame; and
Wang fails to specifically teach that both of the first and second middle frames are slidably connected to the bottom frame.

Lin figs 1, 2 teaches a display (500) is disposed between a middle frame (100, 200, 300) and a front frame (600); and 
a first middle frame (200) and a second middle frame (300) are slidably connected to the bottom frame (paragraph 0044)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Lin into the device of Wang. The ordinary artisan would have been motivated to modify Wang in the above manner for the purpose of protecting the sides of the display and giving a user an area to hold the device.


2. Wang and Lin teach the foldable display device according to claim 1, wherein Wang further teaches when the display panel expands, the first face of the first planar support member and 

9. Wang and Lin teach the foldable display device according to claim 1, wherein Wang further comprising: 
a connecting frame (311, fig 7), disposed at a position corresponding to the bending region of the display panel (fig 7 shows that 311 is underneath the bending region), the connecting frame pivotably connected to the bottom frame (figs 4, 7, 8).


10. Wang teaches a foldable display device, comprising a bottom frame (3), a middle frame (4) and a front frame (1) that are configured to make the display device be in a folding state (fig 4) and an expanding state (fig 8), the bottom frame configured to support the middle frame (fig 8), the front frame configured to cover the middle frame (fig 2), the display device comprising:

a display panel (5), 

wherein the middle frame (4, fig 8) comprises:

a first middle frame (left instance of 4), slidably connected to the bottom frame (3 including 32), comprising a first planar support member (left instance of 4) which is adhered to the first non-bending region (left part of 51) and overlaps with the bending region (middle of 51) at a side of the bending region (left instance of 4 overlaps with middle and left of 51); and


the bottom frame and a second face of the first planar support member located at a same side (fig 8), the display panel and a first face of the second planar support member located at a same side (top of right instance of 4 is touching 51, fig 8), the bottom frame and a second face of the second planar support member located as a same side (bottom of 4 touches 32, fig 8),

wherein the first face of the first planar support member of the first middle frame and the first face of the second planar support member of the second middle frame are closely joined together and support the bending region of the display panel at the joint (figs 4, 7, 8).

However Wang fails to specifically teach that the display is disposed between the middle frame and the front frame; and
Wang fails to specifically teach that both of the first and second middle frames are slidably connected to the bottom frame

Lin figs 1, 2 teaches a display (500) is disposed between a middle frame (100, 200, 300) and a front frame (600); and 
a first middle frame (200) and a second middle frame (300) are slidably connected to the bottom frame (paragraph 0044)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Lin into the device of Wang. The ordinary artisan would have been motivated to modify Wang in the above manner for the purpose of protecting the sides of the display and giving a user an area to hold the device.

11. Wang and Lin teach the foldable display device according to claim 10, wherein Wang further teaches a first end of the first planar support member is located away from the bending region (left end of 4 is located away from the middle), a second end of the first planar support member is closer to the second planar support member than the first end of the first planar support member (the right end of the left instance of 4 is closer to the middle), a first end of the second planar support member is located away from the bending region (the right end of 4 is located away from the middle), a second end of the second planar support member is closer to the first planar support member than the first end of the second planar support member (the left end of the right instance of 4 is closer to the middle), wherein the first face of the first planar support member (top face of 4) extends from a position () corresponding to a lateral side of the second face of the first planar support member at the second end (right end of the left instance of 4) of the first planar support member to the first face of the second planar support member (top of the left instance of 4 extends to the top of the right instance of 4, see fig 8); the first face of the second planar support member extends from a position corresponding to a lateral side of the second face of the second planar support member at the second end of the second planar support member to the first face of the first planar support member (top of the right instance of 4 extends to the top of the left instance of 4, see fig 8).

12. Wang and Lin teach the foldable display device according to claim 10, wherein Wang further teaches when the display panel expands, the first face of the first planar support member and the first face of the second planar support member are coplanar (fig 8) and the second face of the first planar support member and the second face of the second planar support member are coplanar (fig 8).

19. Wang and Lin teach the foldable display device according to claim 10, wherein Wang further comprising: 





Allowable Subject Matter

Claims 3-8, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, overcoming 112 issues and including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for claims 3-4, 13-14:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein a first gap between the first face of the first planar support member and the first face of the second planar support member is less than a second gap between the second face of the first planar support member and the second face of the second planar support member in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

The following is a statement of reasons for the indication of allowable subject matter for claims 5, 15:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the first planar support member has a first chamfer which extends from a lateral side of the second face of the first planar support member to a lateral side of the first face of the first planar support member along a direction toward the second planar support member; the second planar support member has a second chamfer which extends from a lateral side of the second face of the second planar support member to a lateral side of the first face of the second planar support member along a direction toward the first planar support member in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

The following is a statement of reasons for the indication of allowable subject matter for claims 6, 16:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the first middle frame comprises a first lateral portion adjacent to the first planar support member, the first lateral portion is disposed at an end of the first planar support member different from the first end and the second end of the first planar support member; the second middle frame comprises a second lateral portion adjacent to the second planar support member, the second lateral portion is disposed at an end of the second planar support member different from the first end and the second end of the second planar support member, the first lateral portion and the second lateral portion are located at a same side, wherein a surface of the first lateral portion of the first middle frame that faces the display panel is formed with a first curved face along a direction toward the second lateral portion and the bottom frame; a surface of the second lateral portion of the second middle frame that faces the display panel is formed with a second curved face along a direction toward the first lateral portion and the bottom frame in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

The following is a statement of reasons for the indication of allowable subject matter for claims 7, 17:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) pre-stress assembly, which comprises: 
a middle frame connecting member, connected to the middle frame, comprising an abutting member having an abutting face; 
a bottom frame fastening member, fastened to the bottom frame, comprising an assembling member formed with a receiving slot; and 
an elastic member, disposed in the receiving slot of the assembling member of the bottom frame fastening member, the elastic member preset with an unbalanced elastic force, a wall of the receiving slot of the assembling member of the bottom frame fastening member and the abutting face of the abutting member of the middle frame connecting member provided with the elastic force at two ends of the elastic member, respectively, wherein when the middle frame rotates, the elastic member pushes the middle frame to make the middle frame move outward, avoiding interference with the middle frame during folding the display panel  in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
claims 8, 18:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) an electric drive assembly, which comprises: 
a middle frame connecting member, connected to the middle frame, comprising a base and an intervening member fastened to the base, the intervening member having rack; 
a motor; and 
a gear wheel, disposed along a rotating axis of the motor, the gear wheel on the motor engaging with the rack of the intervening member of the middle frame connecting member, wherein the motor is operated when the middle frame rotates, to generate a pushing force applied to the middle frame such that the middle frame moves outward, avoiding interference with the middle frame during folding the display panel in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 3, Wang, Jeong (US 20160302316 A1), Lin (US 20200103941 A1), Han (US 20180070460 A1), You (US 20190274228 A1), Yoon (US 20200209918 A1), Choi (US 20160366772 A1), Hsu (US 20200401193 A1), Kim (US 9348450 B1) fail to teach the above noted limitations.

Regarding claim 5, Wang, Jeong (US 20160302316 A1), Lin (US 20200103941 A1), Han (US 20180070460 A1), You (US 20190274228 A1), Yoon (US 20200209918 A1), Choi (US 20160366772 A1), Hsu (US 20200401193 A1), Kim (US 9348450 B1) fail to teach the above noted limitations.

Regarding claim 6, Wang, Jeong (US 20160302316 A1), Lin (US 20200103941 A1), Han (US 20180070460 A1), You (US 20190274228 A1), Yoon (US 20200209918 A1), Choi (US 20160366772 A1), Hsu (US 20200401193 A1), Kim (US 9348450 B1) fail to teach the above noted limitations.


Regarding claim 7, You (US 20190274228 A1) fails to teach elastic member (6) disposed in the receiving slot of the assembling member of the bottom frame fastening member, a wall of the receiving slot of the assembling member of the bottom frame fastening member and the abutting face of the abutting member of the middle frame connecting member provided with the elastic force at two ends of the elastic member, respectively, wherein when the middle frame rotates, the elastic member pushes the middle frame to make the middle frame move outward, avoiding interference with the middle frame during folding the display panel.

Instead elastic member (6) is between walls of gear levers 3, 4.


Regarding claim 8 none of the cited references teach a gear wheel as claimed.



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841